Case 6:20-cv-00760-PGB-GJK Document 10 Filed 05/15/20 Page 1 of 2 PageID 154




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE MIDDLE DISTRICT OF FLORIDA
                                       ORLANDO DIVISION

   3M COMPANY,

                      Plaintiff,
                                                            Case No.: 6:20-cv-00760
   v.

   KING LAW CENTER, CHARTERED,

               Defendant.
   ___________________________________/

                                   JOINT NOTICE OF SETTLEMENT

            The Plaintiff, 3M COMPANY (“3M”), represented by Joseph M. Wasserkrug of

   McDermott Will & Emery, LLP and the Defendant, KING LAW CENTER, CHARTERED

   (“King Law Center”), represented by John M. Brennan of GrayRobinson, P.A., pursuant to

   Local Rule 3.08(a), hereby notify the Court of the settlement of all claims in this matter. The

   parties have fully and amicably resolved this matter by a Settlement Agreement without the

   payment of money. King Law Center has fully cooperated with 3M to address all of its

   concerns that led to the filing of this lawsuit. Nothing contained in the Settlement Agreement

   constitutes an admission of wrongdoing, negligence, or fault by any Party to the Agreement.

   King Law Center, at all relevant times, believed it was acting in good faith to attempt to

   procure Personal Protective Equipment for potential health care and government clients in

   response to the global pandemic. Plaintiff 3M expects to file a joint stipulation for the

   dismissal of this case, with prejudice, on or before May 15, 2020.




   /165368/1#41030697 v1
Case 6:20-cv-00760-PGB-GJK Document 10 Filed 05/15/20 Page 2 of 2 PageID 155




            Respectfully submitted this 15th day of May, 2020.

   /s/ Joseph M. Wasserkrug                       /s/ John M. Brennan
   JOSEPH M. WASSERKRUG                           JOHN M. BRENNAN
   Florida Bar No. 112274                         Florida Bar No: 0297951
   McDermott Will & Emery, LLP                    GrayRobinson, P.A.
   333 SE 2nd Avenue, Suite 4500                  301 E. Pine Street, Suite 1400
   Miami, Florida 33131-4336                      Post Office Box 3068
   (305) 347-6501 Telephone                       Orlando, FL 32801
   (305) 938-0793 Facsimile                       (407) 843-8880 Telephone
   jwasserkrug@mwe.com                            (407) 244-5690 Facsimile
   MICHAEL W. WEAVER                              jay.brennan@gray-robinson.com
   McDermott Will & Emery, LLP                    jessica.rolon@gray-robinson.com
   44 W. Lake Street, Suite 4000                  Attorneys for the Defendant,
   Chicago, Illinois 60606-0029                   KING LAW CENTER, CHARTERED
   (312) 984-5820 Telephone
   (312) Facsimile
   mweaver@mwe.com
   Attorneys for the Plaintiff, 3M COMPANY


                                  CERTIFICATE OF SERVICE

            I HEREBY CERTIFY that, on May 15, 2020, I electronically filed the foregoing

   document with the Clerk of the Court using the CM/ECF system, which will send notification of

   such filing to counsel or parties authorized to receive electronic filings in this case and the

   foregoing document was served via email upon John M. Brennan, Esq., jay.brennan@gray-

   robinson.com and Jessica.rolon@gray-robinson.com, Gray Robinson 301 East Pine Street, Suite

   1400, Orlando, Florida 32801, Attorneys for Defendant, King Law Center, Chartered.




                                                        /s/ Joseph M. Wasserkrug
                                                        Joseph M. Wasserkrug (FBN 112274)




                                                 2
   /165368/1#41030697 v1
